Citation Nr: 1314630	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-43 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for asthma, including as due to drinking contaminated drinking water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, that denied the benefit sought on appeal.

In March 2012, the Veteran testified at a Board hearing before the undersigned at the Board's Central Office in Washington, DC.  A transcript of the hearing is in the claims file and has been reviewed.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2012) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned indentified the issue and made certain the Veteran's basis for his claim was accurately stated and documented.  Neither the Veteran nor his representative voiced any disagreement.  See Transcript, p. 13.  Hence, the Bryant notice requirements were complied with.

The Veteran also has a Virtual VA paperless claims file associated with his claim.  A review of the Virtual file reveals the documents therein, except for the hearing transcript, are duplicative of those in the paper file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran testified at his hearing that, during his active service, he was treated for a rash, tightness of the chest, coughing, congestion, and sinus problems, some of which led to sore throat and fever.  He asserts that those were asthma-like symptoms.  See Transcript, pp. 6-7.  The Veteran asserts further that his in-service symptoms, and his eventual development of asthma, were due to drinking contaminated water while he was based at Camp Lejeune.

The Veteran is identified in the registry for those who were based at Camp Lejeune during the relevant period, and the Louisville RO developed his claim as required by the procedures developed for claims related to contaminated drinking water.

A July 2011 VA examination report contains an examiner's opinion that it is unlikely the Veteran's claimed asthma is due to drinking contaminated water while at Camp Lejeune.  Instead, the examiner opined, the Veteran's asthma was due to his post-service occupational exposure to polyurethane paints.  The examiner did not, however, comment on any symptoms documented in the service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the claims file to the examiner who conducted the July 2011 VA examination.  Ask the examiner to review the entries in the service treatment records related to the Veteran's upper respiratory and skin complaints, and then render an opinion on the following: is there at least a 50-percent probability that the symptoms noted in those entries are representative of asthma or other respiratory disability? If so, is there at least a 50-percent probability that they were a precursor to, or otherwise causally related to, the eventual development of the Veteran's currently diagnosed respiratory disorder (claimed as asthma)?

The Board notes the examiner's July 2011 nexus opinion and the general reference to the contaminants in the Camp Lejeune drinking water.  The examiner is also asked to specifically address the chemical tetrachloroethylene, which was identified as one of the contaminants.  Specifically, she should state whether  there is at least a 50-percent probability that the Veteran's currently diagnosed respiratory disorder is due to his exposure to that particular chemical.

The examiner is asked to provide a full explanation for any opinion rendered.

In the event the examiner who conducted the July 2011 examination is no longer available, refer the claims file to an equally qualified examiner to respond in her place.

Should the examiner, or substitute examiner, advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



